Citation Nr: 1600539	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  13-06 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from May 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In October 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  Following the hearing, the record was held open for 30 days to allow the Veteran to submit additional evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is unemployable due to his service-connected disabilities.  The Veteran's service-connected disabilities include coronary artery disease with ischemic cardiomyopathy, PTSD with secondary alcohol dependence, diabetes mellitus, lumbar spine degenerative disc disease, right lower extremity radiculopathy, left lower extremity radiculopathy, shrapnel wound to the left side of the chest and a surgery scar associated with lumbar spine degenerative disc disease, status post lumbar fusion.  

At the October 2015 Board hearing, the Veteran testified that he currently receives treatment from a private cardiologist, Dr. Wolfson.  The evidence of record includes treatment records from Dr. Wolfson, dated from November 1995 to August 2010.  A remand is warranted to obtain any treatment records dated from August 2010 to the present.  

A statement of the case regarding the claim for TDIU was issued in January 2013.  Additional VA and private treatment records have been associated with the record since the issuance of the SOC.  The evidence received since January 2013 must be considered in an SSOC.  See 38 C.F.R.  § 19.31.

At the hearing, the Veteran testified that he had two back surgeries in 11 months.  The Veteran stated that he uses a cane and has a hard time walking.  He stated that the medications used to treat his back disability affect his ability to work.  The Veteran's testimony reflects a possible worsening of the Veteran's back disability since the last VA examination in November 2011, which noted that the Veteran did not require assistive devices.  In light of the evidence that the Veteran's service-connected disabilities may have worsened since his last VA examination, a new VA examination is warranted to assess the current functional impairment resulting from his service-connected disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain authorization for records from Dr. Wolfson at Spectrum Health for treatment from August 2010 to the present.  After securing the necessary release, the RO should request the records.  Any negative response should be documented in the claims file.

2.  Schedule the Veteran for a VA examination to determine the functional effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file must be made available for the examiner's review, and the examination report should indicate that the claims file was reviewed.  The examiner should describe the functional impairment due to service-connected disabilities, which include: coronary artery disease with ischemic cardiomyopathy, PTSD with secondary alcohol dependence, diabetes mellitus, lumbar spine degenerative disc disease, right lower extremity radiculopathy, left lower extremity radiculopathy, shrapnel wound to the left side of the chest and a surgery scar associated with lumbar spine degenerative disc disease, status post lumbar fusion.  

The VA examiner should provide an opinion as to the functional impairment caused solely by the Veteran's service-connected disabilities alone or in combination with each other.  The examiner should consider the Veteran's level of education, experience, and occupational background.  The examiner should not consider the Veteran's age or any nonservice-connected disabilities. The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

3. Following the completion of the requested actions, readjudicate the claim and issue an SSOC.  The SSOC must consider all new evidence associated with the record since January 2013.  If the claim remains denied, the Veteran and his representative should be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




